            Case 1:19-cr-00039-RBW Document 42 Filed 05/06/20 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    :
                                             :
       v.                                    :      Criminal No. 19-CR-39 (RBW)
                                             :
JOHNNY GRIFFIN CARTER,                       :
                                             :
                                             :
                      Defendant.             :


                                NOTICE OF WITHDRAWAL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that former Assistant United States Attorney Matthew

Robert Palmer-Ball, is terminating his appearance as counsel of record in this matter. AUSA

Kaitlin Vaillancourt remains counsel for the United States.

                                             Respectfully submitted,

                                             TIMOTHY J. SHEA
                                             United States Attorney
                                             D.C. Bar No. 437437

                                             ___/s/_________________________
                                             KAITLIN A. VAILLANCOURT
                                             Assistant United States Attorney
                                             D.C. Bar No. 1027737
                                             555 4th Street, NW, Room 4207
                                             Washington, DC 20530
                                             (202) 252-2421
                                             Kaitlin.Vaillancourt@usdoj.gov
